Case 2:20-cr-00081-TOR   ECF No. 1   filed 07/07/20    PageID.1 Page 1 of 4



                                                        FILED IN THE
                                                    U.S. DISTRICT COURT
                                              EASTERN DISTRICT OF WASHINGTON



                                                Jul 07, 2020
                                                   SEAN F. MCAVOY, CLERK




                                       2:20-CR-81-TOR
Case 2:20-cr-00081-TOR   ECF No. 1   filed 07/07/20   PageID.2 Page 2 of 4
Case 2:20-cr-00081-TOR   ECF No. 1   filed 07/07/20   PageID.3 Page 3 of 4
Case 2:20-cr-00081-TOR   ECF No. 1   filed 07/07/20   PageID.4 Page 4 of 4
